Mr. Justice Scott delivered the opinion of the court: The circuit court and the Appellate Court regarded the declaration herein as obnoxious to a demurrer, for the reason that it appeared upon the face of the pleading that the undertalcing of the son was without consideration. The declaration expressly avers that the consideration for the promises of the son was a mutual agreement entered into between father and son about fifteen years prior to the beginning of this action. This agreement provided that the son should take out a policy of life insurance on the life of his mother, the proceeds of the policy, when collected, in case the father survived the mother, to be used towards the support of the father during the remainder of his life, and it was further averred that the agreement in reference to the policy was carried out, and that about one year after its issuance the mother died and the son received the proceeds of that policy and retained the same for his own use. The father and son agree in this action that the son had no insurable interest in the life of the mother. The father contends, however, that as the son had no insurable interest in the life of the mother and that as the father had an insurable interest in her life, the son, by the agreement in reference to the policy, received from the father a valuable insurable interest in the life of the mother, which was a sufficient consideration for the agreement. That agreement between the father and son vested no insurable interest in the life of the mother in the son, and left in the father all the insurable interest in'the life of the mother that he had before the agreement was made. Under these circumstances it is apparent that the agreement between the father and son as to taking the insurance policy conferred no benefit of any character upon the son and did not visit any injury or disadvantage upon the father or fasten any liability upon him. That agreement did not aid or assist the son in securing the policy, and the father did not forego any right possessed by him. That agreement, therefore, afforded no consideration for the undertaking of the son upon which this action was brought. The question of the son’s right to the insurance money was one for the son and the insurance company, and did not concern the father. Johnson v. VanEpps, 110 Ill. 551. It is then urged that the liability of a son to support an indigent parent, as fixed by section i of chapter 107, Hurd’s Revised Statutes of 1905, affords a sufficient consideration for the undertaking" declared upon. To this there are at least two insuperable objections: First, it affirmatively appears from the declaration that such was not the consideration for this undertaking; and second, it does not appear from the declaration that at the time the undertaking was entered into by the son the father was a poor person or a pauper. For aught that is averred he may at that time have been the owner of a competence. It is then said that this contract is sufficiently supported by a. moral consideration, viz., the agreement- in reference to the insurance policy and the receipt by the son of large benefits from that policy. The only moral obligation which affords consideration for a promise is one which has at some time been a legal duty. No such moral obligation here appears. The judgment of the Appellate Court will be affirmed. Judgment affirmed.